DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “2” has been used to designate both “separator” and “battery stack”.
Reference character “11” has been used to designate both “negative electrode terminal” and “electrode terminal”.
Reference character “50” has been used to designate both “battery housing” and “battery stack portion”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
KR 20170054755 A (hereinafter KR’755) – (translation attached and relied upon below). 
With respect to claim 1, KR’755 teaches providing a power supply device (Figure 2) comprising:
a plurality of battery cells (100) each having a rectangular shape (as illustrated) stacked in a thickness direction (Abstract); and
a plurality of separators (200) respectively interposed between adjacent ones of the plurality of battery cells (100) (as illustrated - Abstract),
wherein each of the separators (200) includes a separator frame (Figure 2) that forms a defined space (illustrated) surrounded in a frame shape (as illustrated), and a 
With respect to claim 2, KR’755 further teaches wherein
the separator (200) frame has a shape that fits an outer shape of each of the battery cells (100) having a rectangular shape (Figure 1) and has a peripheral/side wall that covers an outer peripheral/side surface of each of the battery cells (100) (as illustrated in Figures 1 & 2),
the separator (200) core (320) has a plate shape (as illustrated), is located at an intermediate portion of the separator (200) frame in a stacking direction of the battery cells (100), and is disposed in a vertical posture with respect to the peripheral/side wall (Figure 2), and
the separator core (320) divides the defined space into two parts so as to form a battery (100) housing that partially houses each of the battery cells (100) on each surface side of the separator core (320) (as illustrated in Figures 1 & 2).
With respect to claim 3, KR’755 teaches wherein a depth (h) of the battery housing/(depth of frame (200) between the edge of the side wall and the core (320)) is 1/2 of a thickness (d) of each of the battery cells (100) (Figure 1).
With respect to claim 4, KR’755 teaches wherein the peripheral/side wall of the separator frame (200) includes a top wall that partially covers top surfaces of the adjacent ones of the battery cells (100), and

With respect to claim 5, KR’755 teaches wherein the peripheral wall of the separator frame (200) further includes a bottom wall that partially covers bottom surfaces of the adjacent ones of the battery cells (100) (Figures 1-2).
With respect to claim 6, KR’755 teaches, wherein the separator frame (200) has an insertion opening/(upper insertion opening (not numbered)) for the separator core (320) at the top wall, and includes guide portions/(edges of the upper insertion opening (not numbered)) that guide both side edges of the separator core (320) inserted from the insertion opening/(upper insertion opening (not numbered)) into the defined space (space within formed by the frame (200)) at the pair of side walls (Figure 2).
With respect to claim 7, KR’755 teaches wherein the separator (200) frame has an insertion opening/(upper insertion opening (not numbered)) for the separator core (320) at the bottom wall/upper wall, and includes guide portions/(edges of the upper insertion opening (not numbered)) that guide both side edges of the separator core (320) inserted from the insertion opening/(upper insertion opening (not numbered)) into the defined space at the pair of side walls (Figure 2).
With respect to claim 8, KR’755 teaches wherein each of the guide portions is a guide slit/(the upper insertion portion includes a guide portion in the form of a slit) (as illustrated) formed at each of the side walls (top wall) (illustrated), or a guide groove/(insertion opening (250) is defined as an “insertion groove”) formed at an inner surface of each of the side walls (bottom wall) (as illustrated).
With respect to claim 9, KR’755 teaches wherein the separator frame (200) has an insertion opening/(upper insertion opening (not numbered)) for the separator core (320) at one of the side walls/top wall, and includes guide portions/(insertion grooves (250)) that guide an upper end and a lower end of the separator core (320) inserted from the insertion opening/(upper insertion opening (not numbered)) into the defined space at the top wall and the bottom wall (illustrated).
With respect to claim 10, KR’755 teaches wherein each of the guide portions/(insertion grooves (250)) is a guide slit formed at each of the top wall and bottom wall, or a guide groove/(insertion grooves (250)) formed at an inner surface of each of the top wall and bottom wall (bottom wall) (as illustrated).
With respect to claim 11, KR’755 teaches wherein the separator core (320) has an outer shape that fits an inner shape of the separator frame (200), and can be press-fitted from an opening/(upper insertion opening (not numbered)) of the defined space with respect to the separator frame (200) to be disposed in the defined space (Figure 2),
the separator core (320) includes an engaging protrusion portion/(bottom edge) that protrudes outward from an outer peripheral surface, and the separator frame (200) is provided with an engaging portion/(insertion grooves (250)) that guides the engaging protrusion portion/(bottom edge of core (320)) at the peripheral wall, and
the engaging protrusion portion/(bottom edge of core (320)) is guided to the engaging portion/(insertion grooves (250)), to cause the separator core (320) to be disposed at an intermediate portion of the separator frame (200) (Figure 2).
With respect to claim 12, KR’755 teaches wherein the separator core (320) includes an insertion protrusion portion/(bottom edge of (320)) that protrudes outward 
With respect to claim 13, KR’755 teaches wherein the separator core (320) has an outer shape that fits an inner shape of the separator frame (200), and can be inserted in the stacking direction of the battery cells (100) with respect to the separator frame (200) to be disposed in the defined space,
the separator core (320) includes an insertion protrusion portion/(bottom edge) that protrudes outward from an outer peripheral surface, and the separator frame (200) is provided with a cutout portion/(insertion groove) (250) that guides the insertion protrusion portion/(bottom edge of (320)) at the peripheral wall, and
the insertion protrusion portion/(bottom edge of (320)) is guided to the cutout portion/(insertion groove (250)), to cause the separator core (320) to be disposed at an intermediate portion of the separator frame (200) (as illustrated) (Figures 1-2).
With respect to claim 14, KR’755 teaches wherein the separator core (320) includes a groove (240) that forms a cooling gap between the separator core (320) and one of the battery cells (200), and the separator frame (200) has an air flow opening/(space in between the two separator cores (320)) that communicates with the cooling gap/(groove (240)) and is formed at the peripheral wall (Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
KR 20170054755 A (hereinafter KR’755), as applied to claim 2 above, and further in view of (WO 2018/0176296 A1) – (translation attached and relied upon below). 
With respect to claim 15, KR’755 discloses all claim limitations as set forth above including wherein the separator core (320) puts an outer peripheral portion of an opposed surface opposed to each of the battery cells into close contact with an outer peripheral portion of a main surface of each of the battery cells as a contact portion (Figures 1-2), but fails to teach wherein the separator core is provided with a central concave portion depressed in a concave shape at a central portion of the opposed surface.  WO’296 teaches a battery module (Figure 1) comprising a separator frame/(fixing frame (62)) (Figures 10-11) inserted between adjacent batteries (61), and teaches wherein the separator frame/(fixing frame (62)) comprises a core/(conducting plate (622) comprising a concave portion/bulge (6222) depressed in a concave shape at a central portion of the opposed surface (Figures 10-11) in order to effectively buffer the expansion of the secondary battery, thereby eliminating the need for compressed elastic material which avoids the problems of difficult material selection, high cost, many processes, and poor precision due to the use of compressible elastic materials (page 4, lines 1-14).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the frame in KR’755 with a core comprising a central 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KAITY V CHANDLER/						3/26/2022Primary Examiner, Art Unit 1725